Opinion issued April 25, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00058-CR
                            ———————————
              IN RE NKRUMAH LAMUMBA VALIER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Nkrumah Lamumba Valier, incarcerated and proceeding pro se, has

filed a petition for a writ of mandamus.1 Relator seeks issuance of a writ to compel

respondent, the Honorable Jan Krocker, to rule on a post-conviction motion to void

his felony conviction for sexual assault.



1
      The underlying case is The State of Texas v. Nkrumah Lamumba Valier, Cause No.
      1030025, in the 184th District Court of Harris County, the Honorable Jan Krocker
      presiding.
      Relator’s petition reflects that he seeks relief from a final felony conviction.

Because his petition involves a final post-conviction felony proceeding, article 11.07

of the Texas Code of Criminal Procedure governs and provides the exclusive means

to challenge the conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon

2015); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex.

Crim. App. 2013) (citations omitted); Bd. of Pardons & Paroles ex rel. Keene v.

Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995)

(citation omitted). Only the Texas Court of Criminal Appeals has jurisdiction in

final post-conviction proceedings. In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding) (citation omitted); see In re Briscoe, 230
S.W.3d 196, 196–97 (Tex. App.–Houston [14th Dist.] 2006, orig. proceeding)

(“Article 11.07 contains no role for the courts of appeals.”). Accordingly, we do not

have jurisdiction over relator’s mandamus petition.

      We dismiss the petition for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2